United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3297
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

          Richard Tommy Williams, also known as Richard T. Williams

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                              Submitted: May 2, 2016
                               Filed: May 13, 2016
                                  [Unpublished]
                                  ____________

Before GRUENDER, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       Richard Williams appeals after the district court1 sentenced him to 77 months
in prison and two years of supervised release upon his guilty plea to a felon-in-

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
possession charge. Williams’s counsel has moved to withdraw, and argues in a brief
filed under Anders v. California, 386 U.S. 738 (1967), that the district court plainly
erred in accepting the plea agreement, because the decision in Johnson v. United
States, 135 S. Ct. 2551 (2015), affected Williams’s advisory Guidelines range. In pro
se supplemental filings, Williams also relies upon Johnson to challenge his sentence.

       These arguments fail, because the sentence was imposed pursuant to a Federal
Rule of Criminal Procedure 11(c)(1)(C) plea agreement, under which Williams and
the government specifically agreed to a sentence of 77 months. In fact, at the time the
district court accepted the plea agreement, the parties and the court had discussed
Johnson at some length, and the parties still wished to proceed with the Rule
11(c)(1)(C) agreement. See United States v. Kling, 516 F.3d 702, 704-05 (8th Cir.
2008) (defendant waived Eighth Amendment challenge to sentence imposed under
Rule 11(c)(1)(C) agreement, which upon acceptance became binding on government,
defendant, and district court).

     Having independently reviewed the record in accordance with Penson v. Ohio,
488 U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly, we affirm the
judgment, and we grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-